

114 HR 6456 IH: End the Backlog Act
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6456IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo render the amounts authorized to be appropriated for U.S. Customs and Border Protection and U.S.
			 Immigration and Customs Enforcement for fiscal years 2018 through 2021
			 contingent upon the amount appropriated for the Executive Office for
			 Immigration Review for fiscal year 2017.
	
 1.Short titleThis Act may be cited as the End the Backlog Act. 2.FindingsThe Congress finds as follows:
 (1)Over the last decade, the Department of Homeland Security’s immigration enforcement resources have increased drastically.
 (2)Combined spending for U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement increased 105 percent from fiscal year 2003 to fiscal year 2016, from $9,100,000,000 to approximately $20,100,000,000.
 (3)Over the last decade, the Executive Office for Immigration Review’s resources have not increased at the same rate as the rates for U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement.
 (4)Immigration court spending for the Executive Office of Immigration Review increased 74 percent from fiscal year 2003 to fiscal year 2015, from $199,000,000 to $347,200,000.
 (5)In comparison to other Federal judges with similar responsibilities, immigration judges are expected to process 100 percent more cases with their current resources.
 (6)Immigration judges processed and adjudicated over 1,400 cases on average in fiscal year 2014 in comparison to 1998, during which immigration judges processed 641 cases.
 (7)In comparison, Federal judges averaged 566 cases in 2011 and Social Security administrative law judges processed 544 cases and hearings in 2007.
 (8)As more immigration cases are filed than processed, immigration court backlogs have more than doubled since 2002, with 166,000 cases processed during that fiscal year.
 (9)The Executive Office for Immigration Review reported 521,676 pending immigration cases as of November 2016.
 (10)The average removal case as of April 2015 had been pending for 604 days. (11)In July 2016, the Executive Office for Immigration Review announced plans for an increase of 122 immigration judges, bringing the total from 277 to 399.
 (12)A total of 524 judges is required to eliminate the current backlog and adjudicate incoming cases in a timely manner.
 3.Rendering amounts authorized for CBP and ICE for contingent on amount appropriated for EOIRIf, for fiscal year 2017, the total amount appropriated for the Executive Office for Immigration Review does not exceed 485,300,000, then, for fiscal year 2018 and each of the 3 succeeding fiscal years, the total amount authorized to be appropriated for—
 (1)U.S. Customs and Border Protection is $13,219,051; and (2)U.S. Immigration and Customs Enforcement is $6,151,579.
			